Case 2:18-cv-00132-CW-DBP Document 61 Filed 08/02/21 PageID.619 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Robert A. Boyd,                                           MEMORANDUM DECISION AND
                                                           ORDER GRANTING MOTION TO
                           Plaintiff,                      AMEND
 v.
                                                           Case No. 2:18-cv-132 CW DBP
 Taylor B. Yardley,
                                                           District Judge Clark Waddoups
                           Defendant.
                                                           Chief Magistrate Judge Dustin B. Pead

        This matter is before the court on Plaintiff’s Motion to Amend Complaint and Add

Parties. (ECF No. 58.) 1 This suit involves claims for copyright and trademark infringement.

Plaintiff seeks leave to “add Foundation Arts and Steevun Lemon as additional parties, and assert

claims contributory infringement against those additional parties.” Mtn p. 2. Defendant notified

the court that he does not oppose Plaintiff’s motion.

        Accordingly, under Federal Rule 15 and based on no opposition by Defendant, the court

GRANTS Plaintiff’s Motion to Amend Complaint and Add Parties.

        IT IS SO ORDERED.


                   DATED this 2 August 2021.




                                                     Dustin B. Pead
                                                     United States Magistrate Judge




1
  This case is referred to the undersigned from District Judge Clark Waddoups pursuant to 28 U.S.C. § 636(b)(1)(A).
The court elects to decide this motion on the basis of the written memoranda. DUCivR 7-1.
